DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, and newly added claims 15-27 are presently under consideration with claims 10-14 being cancelled by applicant’s amendments to the claims filed with the response dated 04 December 2020.
Applicant’s amendments to the claims have overcome the prior art grounds of rejection of record, these prior art rejections are therefore withdrawn.
Applicant’s amendments to the claims have overcome the indefiniteness rejection of claim 6 under 35 U.S.C. 112(b) and this rejection is therefore withdrawn.
Upon performing an updated search and consideration of the amended and newly added claim limitations, new prior art was discovered and a new grounds of rejection is set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 makes multiple recitations of “the second plate” but claim 1 from which claim 19 depends recites a second plate for each thermoelectric sub-assembly of the plurality of thermoelectric subassemblies defined in claim 1 and it’s not clear which second plate is being referenced in claim 19. As such, the scope of claim 19 cannot be determined and is rendered indefinite.

Claim 24 makes multiple recitations of “the second plate” but claim 20 from which claim 24 depends recites a second plate for each thermoelectric sub-assembly of the plurality of thermoelectric subassemblies defined in claim 20 and it’s not clear which second plate is being referenced in claim 24. As such, the scope of claim 24 cannot be determined and is rendered indefinite.

Claim 27 makes multiple recitations of “the second plate” but claim 25 from which claim 27 depends recites a second plate for each thermoelectric sub-assembly of the plurality of thermoelectric subassemblies defined in claim 25 and it’s not clear which second plate is being referenced in claim 27. As such, the scope of claim 27 cannot be determined and is rendered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 17, 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger et al (US 2012/0201008) in further view of Onoue et al (US 6,444,893).

Regarding claim 1 Hershberger discloses a thermoelectric device comprising: 
a thermally conductive first plate (paras [0079]-[0083], Fig. 10 see: circuit board 602) comprising: 
a first layer comprising a plurality of electrically conductive portions and a plurality of electrically insulating portions separating the electrically conductive portions from one another (paras [0079]-[0083], Fig. 10 see: circuit board 602 comprising positive and negative electrical pathways 612, 614 and electrically conductive patterns 620 formed in a dielectric base layer 624 and see paras [0029]-[0030], [0054]-[0055] Figs. 5 and 7 describing such circuit board construction where electrical pathways can be buried among an insulating dielectric material layer);
a second layer comprising an electrically insulating material (paras [0079]-[0083], Fig. 10 and see paras [0029]-[0030], [0054]-[0055], Figs. 5 and 7 describing such circuit board construction where the circuit board can have a multilayer structure of electric traces buried in dielectric layers where a dielectric layer separates the electric traces from a metal backing plate); and 
a third layer comprising a metal material, the third layer configured to be a base layer for the first plate, wherein the second layer is positioned between the first and third layers (paras [0079]-[0083], Fig. 10 and see paras [0029]-[0030], [0054]-[0055], Figs. 5 and 7 where the circuit board has a metal backing plate (third layer) serving as a base 
a plurality of thermoelectric sub-assemblies (paras [0079]-[0083], Fig. 10 see: half TEM modules (thermoelectric elements coupled to a second circuit board) for connecting to one of the ten groups of electrically conductive patterns 620), each thermoelectric sub-assembly of the plurality of thermoelectric sub-assemblies comprising: 
a thermally conductive second plate (paras [0051], [0079], [0082], Fig. 10 see: half TEM modules each comprising a second circuit board that forms an upper circuit board where a heat sink is attached (see para [0051] and Fig. 2)); and 
a plurality of thermoelectric elements in a region between the first plate and the second plate, the plurality of thermoelectric elements in electrical communication with the electrically conductive portions of the first plate, in electrical communication with electrically conductive portions of the second plate, and in thermal communication with the first plate and the second plate (paras [0051], [0079]-[0083], Fig. 10 see: half TEM modules each comprising a plurality of thermoelectric elements connected to conductive patterns on a second circuit board (Fig. 2 see TEM 210 with thermoelectric elements 206 connected to conductive patterns on circuit board 204) and connected to electrically conductive patterns 620 of circuit board 602), 
at least some of the electrically conductive portions of the first plate positioned at least partially outside the region, in electrical communication with the plurality of thermoelectric sub-assemblies (paras [0079]-[0083], Fig. 10 see: positive and negative 
a first electrically conductive portion configured to be in electrical communication with an input electrical conduit and a second electrically conductive portion configured to be in electrical communication with an output electrical conduit (paras [0079]-[0083], Fig. 10 see: positive and negative electrical pathways 612, 614), the first electrically conductive portion and the second electrically conductive portion positioned at a first edge of the first plate (paras [0079]-[0083], Fig. 10 see: positive and negative electrical pathways 612, 614 are positioned at one edge of circuit board 602). 
Although the embodiment of Fig. 10 of Hershberger illustrates one of the thermoelectric sub-assemblies between the pathways 612, 614 and thus does not explicitly disclose the first electrically conductive portion and the second electrically conductive portion positioned at a first edge of the first plate without a thermoelectric sub-assembly of the plurality of thermoelectric sub-assemblies between the first electrically conductive portion and the second electrically conductive portion, positioning the first electrically conductive portion and the second electrically conductive portion of the embodiment of Fig. 10 of Hershberger (pathways 612, 614) at a first edge of the first plate (602) without a thermoelectric sub-assembly of the plurality of thermoelectric sub-assemblies between the first electrically conductive portion and the second electrically conductive portion, would have been obvious to one having ordinary skill in the art at the time of the invention as Hershberger already discloses positioning such electrically conductive portions at an edge of the first plate without a thermoelectric sub-assembly between the electrically conductive portions in the embodiments of Figs. 1-3 (para 
Hershberger does not explicitly disclose wherein the electrically conductive portions form a majority of the first layer such that the electrically conductive portions overlay a majority of a surface area of the second layer.
Onoue teaches a plate for a thermoelectric module with densely formed thermoelectric elements and electrically conductive portions in order to restrict convective heat flow within the thermoelectric module (Onoue, see abstract, C2/L63-67, and Figs. 1-2 see: thermoelectric semiconductor columns 4 densely formed between metal electrodes 2a/2b between electrically insulating substrates 1a/1b). Onoue teaches making the electrically conductive portions form a majority of a surface area of the second layer (insulating substrate) provides more efficient heat transfer and allows the thermoelectric module to provide good endoergic/exoergic characteristics (Onoue, C3/L43-67, C4/L1-28, Fig. 2 see: forming Ratio D/S as equal to or greater than 0.75 where S is the surface area of the inner surface of the electrically insulating substrate 1a/1b and D is total contact area of the metal electrodes 2a/2b).
Onoue and Hershberger are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Hershberger in view of Onoue such that the electrically conductive portions of Hershberger form a majority of the first layer 

Regarding claim 2 modified Hershberger discloses the thermoelectric device of Claim 1, wherein the plurality of electrically conductive portions comprises copper (paras [0029]-[0030] see: the electrical pathways are formed from copper).  

Regarding claims 3 and 4 modified Hershberger discloses the thermoelectric device of Claim 1, wherein the plurality of electrically insulating portions does not contain an electrically conductive material and the plurality of electrically insulating portions comprises portions of the first layer from which an electrically conductive material has been removed (paras [0029]-[0030] see: the electrical pathways can be formed over or inside the layers of dielectric material of the circuit board and then removed to form the desired pattern).  

Regarding claim 5 modified Hershberger discloses the thermoelectric device of Claim 1, and Fig. 10 of Hershberger shows at least some of the electrically conductive 
However, Hershberger teaches the thermoelectric sub-assemblies can be used as thermoelectric generators for electrical power generation (para [0023]) and as connecting the thermoelectric generators in series would achieve a higher output voltage of the thermoelectric generators for electrical power generation, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Hershberger such that the thermoelectric sub-assemblies of  Hershberger are assembled in a series electrical circuit for the purpose of providing a greater voltage output when the thermoelectric sub-assemblies are being used as thermoelectric generators for electrical power generation.

Regarding claim 17 modified Hershberger discloses the thermoelectric device of claim 1, wherein the second layer and the third layer have a same length and a same width to form edges of the first plate (Hershberger, see paras [0029]-[0030], [0054]-[0055], and Figs. 4-5 and 7 where the dielectric layer 324b of the circuit board (second layer) has the same dimensions as the metal backing plate 350 (third layer)).  


a thermally conductive first plate (paras [0079]-[0083], Fig. 10 see: circuit board 602) comprising: 
a first layer comprising a plurality of electrically conductive portions and a plurality of electrically insulating portions separating the electrically conductive portions from one another (paras [0079]-[0083], Fig. 10 see: circuit board 602 comprising positive and negative electrical pathways 612, 614 and electrically conductive patterns 620 formed in a dielectric base layer 624 and see paras [0029]-[0030], [0054]-[0055] Figs. 5 and 7 describing such circuit board construction where electrical pathways can be buried among an insulating dielectric material layer);
a second layer comprising an electrically insulating material (paras [0079]-[0083], Fig. 10 and see paras [0029]-[0030], [0054]-[0055], Figs. 5 and 7 describing such circuit board construction where the circuit board can have a multilayer structure of electric traces buried in dielectric layers where a dielectric layer separates the electric traces from a metal backing plate); and
a plurality of thermoelectric sub-assemblies (paras [0079]-[0083], Fig. 10 see: half TEM modules (thermoelectric elements coupled to a second circuit board) for connecting to one of the ten groups of electrically conductive patterns 620), each thermoelectric sub-assembly of the plurality of thermoelectric sub-assemblies comprising: 
a thermally conductive second plate (paras [0051], [0079], [0082], Fig. 10 see: half TEM modules each comprising a second circuit board that forms an upper circuit board where a heat sink is attached (see para [0051] and Fig. 2)); and 

at least some of the electrically conductive portions of the first plate positioned at least partially outside the region, in electrical communication with the plurality of thermoelectric sub-assemblies (paras [0079]-[0083], Fig. 10 see: positive and negative electrical pathways 612, 614 extending from electrically conductive patterns 620 to edges of circuit board 602), and comprising: 
a first electrically conductive portion configured to be in electrical communication with an input electrical conduit and a second electrically conductive portion configured to be in electrical communication with an output electrical conduit (paras [0079]-[0083], Fig. 10 see: positive and negative electrical pathways 612, 614), the first electrically conductive portion and the second electrically conductive portion positioned at a first edge of the first plate (paras [0079]-[0083], Fig. 10 see: positive and negative electrical pathways 612, 614 are positioned at one edge of circuit board 602). 

Onoue teaches a plate for a thermoelectric module with densely formed thermoelectric elements and electrically conductive portions in order to restrict convective heat flow within the thermoelectric module (Onoue, see abstract, C2/L63-67, and Figs. 1-2 see: thermoelectric semiconductor columns 4 densely formed between metal electrodes 2a/2b between electrically insulating substrates 1a/1b). Onoue teaches making the electrically conductive portions form a majority of a surface area of the second layer (insulating substrate) provides more efficient heat transfer and allows the thermoelectric module to provide good endoergic/exoergic characteristics (Onoue, C3/L43-67, C4/L1-28, Fig. 2 see: forming Ratio D/S as equal to or greater than 0.75 where S is the surface area of the inner surface of the electrically insulating substrate 1a/1b and D is total contact area of the metal electrodes 2a/2b).
Onoue and Hershberger are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Hershberger in view of Onoue such that the electrically conductive portions of Hershberger form a majority of the first layer such that the electrically conductive portions overlay a majority of a surface area of the second layer of Hershberger as Onoue teaches making the electrically conductive portions form a majority of a surface area of the second layer (insulating substrate) and by extension also a majority of the first layer provides more efficient heat transfer and 

Regarding claim 23 modified Hershberger discloses the thermoelectric device of Claim 20, and Hershberger further teaches wherein the first electrically conductive portion and the second electrically conductive portion are positioned at an edge of the first plate adjacent each other (Hershberger, paras [0079]-[0083], Fig. 10 see: positive and negative electrical pathways 612, 614 positioned at an edge of circuit board 602 and can be positioned adjacent each other as in Figs. 8-9 and para [0072] (adjacent electrical pathways 516)).

Regarding claim 24 modified Hershberger discloses the thermoelectric device of Claim 20, wherein the second plate comprises: 
a first layer of the second plate comprising a plurality of electrically conductive portions of the second plate and a plurality of electrically insulating portions of the second plate separating the electrically conductive portions of the second plate from one another (paras [0051], [0079], [0082], Fig. 6 see: half TEM modules each comprising a second circuit board that forms an upper circuit board where such circuit boards comprise positive and negative electrical pathways and electrically conductive patterns formed in a dielectric base layer and see paras [0029]-[0030], [0054]-[0055] 
a second layer of the second plate comprising an electrically insulating material of the second plate (paras [0079]-[0083], Fig. 10 and see paras [0029]-[0030], [0054]-[0055], Figs. 5 and 7 describing such circuit board construction where the circuit board can have a multilayer structure of electric traces buried in dielectric layers where a dielectric layer separates the electric traces from a metal backing plate);
Hershberger does not explicitly disclose wherein the electrically conductive portions of the second plate form a majority of the first layer of the second plate such that the electrically conductive portions overlay a majority of a surface area of the second layer of the second plate.
However, Onoue teaches for the substrate plates of thermoelectric devices, making the electrically conductive portions form a majority of a surface area of the second layer (insulating substrate) provides more efficient heat transfer and allows the thermoelectric module to provide good endoergic/exoergic characteristics (Onoue, C3/L43-67, C4/L1-28, Fig. 2 see: forming Ratio D/S as equal to or greater than 0.75 where S is the surface area of the inner surface of the electrically insulating substrate 1a/1b and D is total contact area of the metal electrodes 2a/2b).
Onoue and Hershberger are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Hershberger in view of Onoue such that the electrically conductive portions of Hershberger form a majority of the first layer  .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Hershberger et al (US 2012/0201008) in view of Onoue et al (US 6,444,893) as applied to claims 1-5, 17, 20 and 23-24 above, and in further view of Kuchimachi (US 2007/0227158).

Regarding claim 6 modified Hershberger discloses the thermoelectric device of Claim 1, but does not explicitly disclose further comprising at least one material along at least a first portion of a perimeter of the region of one of the plurality of thermoelectric sub-assemblies, the at least one material in mechanical communication with the first plate and the second plate, wherein the at least one material extends over at least some of the electrically conductive portions of the first plate.
Kuchimachi discloses a thermoelectric device comprising at least one material along at least a first portion of a perimeter of a region (Kuchimachi, [0058] Figs. 2C-2D 
Kuchimachi and Hershberger are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Hershberger in view of Kuchimachi to add the at least one sealing material of Kuchimachi along at least a first portion of a perimeter of the region of one of the plurality of thermoelectric sub-assemblies of Hershberger, the at least one material in mechanical communication with the first plate and the second plate of Hershberger, wherein the at least one material extends over at least some of the electrically conductive portions of the first plate of Hershberger as taught by Kuchimachi (Kuchimachi, [0058] Figs. 2C-2D see: sealing material 28 arranged on a perimeter of substrate 13 and coupled to both substrates 13 and 23 and extending over connecting electrodes 22 leading out of the device) as Kuchimachi teaches the sealing member enhances the strength of the assembled thermoelectric .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Hershberger et al (US 2012/0201008) in view of Onoue et al (US 6,444,893) as applied to claims 1-5, 17, 20 and 23-24 above, and in further view of Watanabe et al (US 5,409,547).

Regarding claim 7 Hershberger discloses a thermoelectric module for thermally conditioning a component, the module comprising: 
the thermoelectric device of Claim 1 (Fig. 10); 
first and second heat spreaders spaced apart from one another and configured to respectively provide cold and hot sides, the first and second heat spreaders operatively engaged with the thermoelectric device ([0032], [0048]-[0051] Fig. 2 see: heat sinks 244 and 236 which can be other heat transfer devices such as heat spreaders and heat plates are arranged on opposing sides of the TEMs 210 to provide cold and hot sides).
Hershberger does not explicitly disclose said first and second heat spreaders are to be mechanically coupled together by at least one fastener and does not explicitly disclose a material arranged between the first and second heat spreaders. 
Watanabe teaches where thermoelectric devices arranged between first and second heat spreaders are mechanically coupled together by at least one fastener (Watanabe, C14/L52-56, C16/L33-52, Figs. 1-3 and 11 see: thermoelectric devices 5 between heat absorber 4 and heat sink 6 which are mechanically coupled together by 
Watanabe and Hershberger are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Hershberger in view of Watanabe to add the at least one fastener of Watanabe to the device of Hershberger such that the first and second heat spreaders of Hershberger are mechanically coupled together by said at least one fastener of Watanabe as taught by Watanabe (Watanabe, C14/L52-56, C16/L33-52, Figs. 1-3 and 11 see: thermoelectric devices 5 between heat absorber 4 and heat sink 6 which are mechanically coupled together by fastening screws 32) and to add the sealant material of Watanabe arranged between the first and second heat spreaders of Hershberger as taught by Watanabe (Watanabe, C16/L58-68, C17/L1-3, Figs. 1-3 and 11 see: sealant layer 35 arranged between heat absorber 4 and heat sink 6) as Watanabe teaches the fasteners function to resiliently hold the thermoelectric devices and heat spreaders in close thermal contact and the sealant material provides a tight gas and liquid seal around the thermoelectric devices (Watanabe, C16/L33-68).

-4 cal/cm·sec·°C (~0.04 W/mK)). 

Regarding claim 9 modified Hershberger discloses the thermoelectric module of Claim 7, and Watanabe further teaches wherein the material provides hermetic sealing and/or a moisture barrier for the volume occupied by the thermoelectric device (Watanabe, C16/L58-68, C17/L1-3, Figs. 1-3 and 11 see: sealant layer 35 circumferentially provides a tight gas and liquid seal around thermoelectric devices 5).

Claims 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Hershberger et al (US 2012/0201008) in view of Onoue et al (US 6,444,893) as applied to claims 1-5, 17, 20 and 23-24 above, and in further view of Okumura et al (WO 2017/086043A1, reference made to equivalent English translation US 2019/0051807).

Regarding claim 15 modified Hershberger discloses the thermoelectric device of Claim 1, but does not explicitly disclose wherein the first plate further comprises a 
Okumura teaches a thermoelectric device where a first plate further comprises a solder mask layer positioned on the first layer, the solder mask layer at least partially overlaying the electrically conductive portions of the first plate (Okumura, [0115], [0119], Figs. 1-2 and 11 see: lower substrate 20 comprising a cover layer 28 (such as a solder resist) formed to partially cover first electrodes 24). Okumura teaches this cover layer helps constrain the adhesive on the thermoelectric semiconductor elements and helps suppress positional deviation or inclination of the thermoelectric semiconductor elements (Okumura, Abstract, [0108], [0160]).
Okumura and modified Hershberger are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Hershberger in view of Okumura such that the first plate of Hershberger further comprises a solder mask layer as taught by Okumura positioned on the first layer of Hershberger, the solder mask layer at least partially overlaying the electrically conductive portions of the first plate of Hershberger, as taught by Okumura (Okumura, [0115], [0119], Figs. 1-2 and 11 see: lower substrate 20 comprising a cover layer 28 (such as a solder resist) formed to partially cover first electrodes 24) as Okumura teaches this cover layer (solder mask) helps constrain the adhesive on the thermoelectric semiconductor elements and helps suppress positional deviation or inclination of the thermoelectric semiconductor elements (Okumura, Abstract, [0108], [0160]).

Regarding claim 16 modified Hershberger discloses the thermoelectric device of Claim 15, and by the modification of Okumura, placing the cover layer (solder mask) on the first layer of Hershberger would also result in the solder mask layer overlaying the electrically insulating portions of the first plate of Hershberger as the cover layer (solder mask) is also provided over areas where the electrically conductive portions of the first plate (electrodes) are not provided (Okumura, [0115] see Figs. 1-2 and 11).

Regarding claim 21 modified Hershberger discloses the thermoelectric device of Claim 20, but does not explicitly disclose wherein the first plate further comprises a solder mask layer positioned on the first layer, the solder mask layer at least partially overlaying the electrically conductive portions of the first plate.
Okumura teaches a thermoelectric device where a first plate further comprises a solder mask layer positioned on the first layer, the solder mask layer at least partially overlaying the electrically conductive portions of the first plate (Okumura, [0115], [0119], Figs. 1-2 and 11 see: lower substrate 20 comprising a cover layer 28 (such as a solder resist) formed to partially cover first electrodes 24). Okumura teaches this cover layer helps constrain the adhesive on the thermoelectric semiconductor elements and helps suppress positional deviation or inclination of the thermoelectric semiconductor elements (Okumura, Abstract, [0108], [0160]).
Okumura and modified Hershberger are combinable as they are both concerned with the field of thermoelectric devices.


Regarding claim 22 modified Hershberger discloses the thermoelectric device of Claim 21, and by the modification of Okumura, placing the cover layer (solder mask) on the first layer of Hershberger would also result in the solder mask layer overlaying the electrically insulating portions of the first plate of Hershberger as the cover layer (solder mask) is also provided over areas where the electrically conductive portions of the first plate (electrodes) are not provided (Okumura, [0115] see Figs. 1-2 and 11).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Hershberger et al (US 2012/0201008) in view of Onoue et al (US 6,444,893) as applied to claims 1-5, 17, 20 and 23-24 above, and in further view of Blake (US 4,314,008).


Hershberger does not explicitly disclose where the first heat spreader configured to transfer thermal energy between the first plate and a component to be thermally conditioned by the thermoelectric device, the first heat spreader having a surface area facing the first plate greater than a corresponding surface are of the first plate.
Blake teaches a thermoelectric device arrangement where a heat spreader positioned on a first plate of a thermoelectric device is configured to transfer thermal energy between the first plate and a component to be thermally conditioned by the thermoelectric device, the first heat spreader having a surface area facing the first plate greater than a corresponding surface are of the first plate (Blake, C4/L42-67, C5/L1-19 Figs. 2-4 see: thermally conductive block 45 (heat spreader) arranged on an opposite side of top plate 50 of thermoelectric heat pump 16 and configured to allow the heat pump 16 to thermally condition a battery 15 where the surface area of thermally conductive block 45 is greater than that of top plate 50 of thermoelectric heat pump 16). Blake teaches this arrangement allows the thermoelectric device to provide temperature conditioning of a battery component to keep the battery in a desired temperature range for operation (Blake, C5/L20-38).
Blake and modified Hershberger are combinable as they are both concerned with the field of thermoelectric devices.


Regarding claim 19 modified Hershberger discloses the thermoelectric device of claim 1, and Hershberger further teaches wherein the second plate comprises: 
a first layer of the second plate comprising a plurality of electrically conductive portions of the second plate and a plurality of electrically insulating portions of the second plate separating the electrically conductive portions of the second plate from one another (paras [0051], [0079], [0082], Fig. 6 see: half TEM modules each comprising a second circuit board that forms an upper circuit board where such circuit boards comprise positive and negative electrical pathways and electrically conductive patterns formed in a dielectric base layer and see paras [0029]-[0030], [0054]-[0055] 
a second layer of the second plate comprising an electrically insulating material of the second plate (paras [0079]-[0083], Fig. 10 and see paras [0029]-[0030], [0054]-[0055], Figs. 5 and 7 describing such circuit board construction where the circuit board can have a multilayer structure of electric traces buried in dielectric layers where a dielectric layer separates the electric traces from a metal backing plate); and 
a third layer of the second plate comprising a metal material of the second plate, the third layer of the second plate configured to be a base layer for the second plate, wherein the second layer of the second plate is positioned between the first and third layers of the second plate (paras [0079]-[0083], Fig. 10 and see paras [0029]-[0030], [0054]-[0055], Figs. 5 and 7 where the circuit board has a metal backing plate (third layer) serving as a base where a dielectric layer (second layer) separates the electric traces (first layer) from the metal backing plate), wherein the second plate is configured to be in thermal communication with a second heat spreader via the third layer of the second plate the second heat spreader comprising a heat exchanger configured to transfer thermal energy to and from the plurality of thermoelectric sub-assemblies ([0032], [0048]-[0051] Fig. 2 see: heat sink 244 arranged on the circuit boards attached to the TEM submodules 210 allowing heat transfer to and from the TEM submodules 210). 
Modified Hershberger does not explicitly disclose where the second heat spreader has a surface area facing the second plate greater than a corresponding surface area of the second plate.

Blake and modified Hershberger are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Hershberger in view of Blake such that the second heat spreader of Hershberger has a surface area facing the second plate greater than a corresponding surface area of the second plate as taught by Blake (Blake, C4/L42-67, C5/L1-19 Figs. 2-4 see: heat sink 60 having a surface area facing a bottom plate 52 of thermoelectric heat pump 16 where the surface area of heat sink 60 is greater than that of bottom plate 52 of thermoelectric heat pump 16) as such a modification would have amounted to the mere change in size of the known heat spreader for the entirely expected result of providing a larger area for heat dissipation.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger et al (US 2012/0201008) in further view of Okumura et al (WO 2017/086043A1, reference made to equivalent English translation US 2019/0051807).

Regarding claim 25 Hershberger discloses a thermoelectric device comprising: 

a first layer comprising a plurality of electrically conductive portions and a plurality of electrically insulating portions separating the electrically conductive portions from one another (paras [0079]-[0083], Fig. 10 see: circuit board 602 comprising positive and negative electrical pathways 612, 614 and electrically conductive patterns 620 formed in a dielectric base layer 624 and see paras [0029]-[0030], [0054]-[0055] Figs. 5 and 7 describing such circuit board construction where electrical pathways can be buried among an insulating dielectric material layer); and
a plurality of thermoelectric sub-assemblies (paras [0079]-[0083], Fig. 10 see: half TEM modules (thermoelectric elements coupled to a second circuit board) for connecting to one of the ten groups of electrically conductive patterns 620), each thermoelectric sub-assembly of the plurality of thermoelectric sub-assemblies comprising: 
a thermally conductive second plate (paras [0051], [0079], [0082], Fig. 10 see: half TEM modules each comprising a second circuit board that forms an upper circuit board where a heat sink is attached (see para [0051] and Fig. 2)); and 
a plurality of thermoelectric elements in a region between the first plate and the second plate, the plurality of thermoelectric elements in electrical communication with the electrically conductive portions of the first plate, in electrical communication with electrically conductive portions of the second plate, and in thermal communication with the first plate and the second plate (paras [0051], [0079]-[0083], Fig. 10 see: half TEM modules each comprising a plurality of thermoelectric elements connected to conductive 
at least some of the electrically conductive portions of the first plate positioned at least partially outside the region, in electrical communication with the plurality of thermoelectric sub-assemblies (paras [0079]-[0083], Fig. 10 see: positive and negative electrical pathways 612, 614 extending from electrically conductive patterns 620 to edges of circuit board 602), and comprising: 
a first electrically conductive portion configured to be in electrical communication with an input electrical conduit and a second electrically conductive portion configured to be in electrical communication with an output electrical conduit (paras [0079]-[0083], Fig. 10 see: positive and negative electrical pathways 612, 614), the first electrically conductive portion and the second electrically conductive portion positioned at a first edge of the first plate (paras [0079]-[0083], Fig. 10 see: positive and negative electrical pathways 612, 614 are positioned at one edge of circuit board 602). 
Hershberger does not explicitly disclose wherein the first plate further comprises a solder mask layer positioned on the first layer, the solder mask layer at least partially overlaying the electrically conductive portions of the first plate.
Okumura teaches a thermoelectric device where a first plate further comprises a solder mask layer positioned on the first layer, the solder mask layer at least partially overlaying the electrically conductive portions of the first plate (Okumura, [0115], [0119], Figs. 1-2 and 11 see: lower substrate 20 comprising a cover layer 28 (such as a solder resist) formed to partially cover first electrodes 24). Okumura teaches this cover layer 
Okumura and Hershberger are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Hershberger in view of Okumura such that the first plate of Hershberger further comprises a solder mask layer as taught by Okumura positioned on the first layer of Hershberger, the solder mask layer at least partially overlaying the electrically conductive portions of the first plate of Hershberger, as taught by Okumura (Okumura, [0115], [0119], Figs. 1-2 and 11 see: lower substrate 20 comprising a cover layer 28 (such as a solder resist) formed to partially cover first electrodes 24) as Okumura teaches this cover layer (solder mask) helps constrain the adhesive on the thermoelectric semiconductor elements and helps suppress positional deviation or inclination of the thermoelectric semiconductor elements (Okumura, Abstract, [0108], [0160]).

Regarding claim 26 modified Hershberger discloses the thermoelectric device of Claim 25, and by the modification of Okumura, placing the cover layer (solder mask) on the first layer of Hershberger would also result in the solder mask layer overlaying the electrically insulating portions of the first plate of Hershberger as the cover layer (solder mask) is also provided over areas where the electrically conductive portions of the first plate (electrodes) are not provided (Okumura, [0115] see Figs. 1-2 and 11).

Regarding claim 27 modified Hershberger discloses the thermoelectric device of Claim 25, wherein the second plate comprises:
a first layer of the second plate comprising a plurality of electrically conductive portions of the second plate and a plurality of electrically insulating portions of the second plate separating the electrically conductive portions of the second plate from one another (paras [0051], [0079], [0082], Fig. 6 see: half TEM modules each comprising a second circuit board that forms an upper circuit board where such circuit boards comprise positive and negative electrical pathways and electrically conductive patterns formed in a dielectric base layer and see paras [0029]-[0030], [0054]-[0055] Figs. 5 and 7 describing such circuit board construction where electrical pathways can be buried among an insulating dielectric material layer);
and Okumura further teaches positioning a second solder mask layer on the second plate where the solder mask layer is positioned on the first layer, the solder mask layer at least partially overlaying the electrically conductive portions of the second plate (Okumura, [0148], [0153], [0119], Figs. 8 and 11 see: upper substrate 30 comprising a cover layer 38 (such as a solder resist) formed to partially cover second electrodes 34).



Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 15-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726